DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 3/7/2022 "Reply" elects without traverse and identifies claims 28-34, and 36-52 as being drawn to Species B2. Examiner notes that claim 33 is directed toward unelected sub-Species 1. Accordingly, Examiner has withdrawn claims 33 and 35 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b).
The 1/5/2022 restriction requirement is proper, is maintained, and is hereby made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 recites the limitation "the encapsulant."  There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution the above recitation will be interpreted as “an encapsulant.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-30, 34, 36, 48, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US Pub. No. 2016/0156098).
Regarding claim 28, in FIGs. 1-5, Kim discloses a method for fabricating an electronic package structure, comprising: providing a substrate (120, paragraph [0023]) and a functional module (110, paragraph [0025]), wherein the substrate has at least one electronic component (121, paragraph [0023]) disposed thereon, and the functional module comprises an antenna element (113, paragraph [0026]), a shielding element (111, paragraph [0026]) and a connecting portion (112, paragraph [0026]) connecting the antenna element and 
Regarding claim 29, in FIGs. 1-5, Kim discloses that the substrate has a circuit electrically connected to the antenna element (paragraph [0031]).
Regarding claim 30, in FIGs. 1-5, Kim discloses that the substrate has a grounding pad (122, paragraph [0024]) electrically connected to the shielding element.
Regarding claim 34, in FIGs. 1-5, Kim discloses that the shielding element is electrically connected to the antenna element (paragraph [0026].
Regarding claim 36, in FIGs. 1-5, Kim discloses that the shielding element has a wall-shaped leg (vertical portion of shield between elements 112, see FIG. 5) disposed between the antenna element and the electronic component.
Regarding claim 48, in FIGs. 1-5, Kim discloses that the functional module further comprises a supporting portion (vertical portions of 113 and 111, see FIG. 5) extending from the antenna element and the shielding element with the supporting portion disposed on an assisting region of the substrate (region of the substrate 120 between elements 121 and the periphery of substrate 120).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. No. 2016/0156098) in view of Lai (US Pub. No. 2004/0048515).
Regarding claim 31, in FIGs. 1-5, Kim discloses that the antenna element is a conductive frame.
Kim appears not to explicitly disclose that the antenna element is made of metal.
The art however well recognized metal to be suitable for use as an antenna element. See, for example, Lai, paragraph [0014].
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have formed the Kim disclosed antenna element from metal for its recognized suitability as an antenna.

Kim appears not to explicitly disclose that the shielding element is made of metal.
The art however well recognized metal to be suitable for use as a shielding element. See, for example, Lai, paragraph [0014].
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have formed the Kim disclosed shielding element from metal for its recognized suitability as a shielding element.
Allowable Subject Matter
Claims 37-47, 49, and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 52 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896